DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 16 September 2021, with respect to the rejection of claims 1 and 4 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Her (US 2015/0049030) and Mamba et al (US 2009/0213090; hereinafter Mamba).

Claim Objections
Claims 9 and 11 are objected to because “the second substrate” should be changed to --[[the]]a second substrate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Her, in view of Mamba.
•	Regarding claims 1 and 5, Her discloses a display device (figures 1, 4, 9-15, 18, and 19) comprising: 
a first substrate (element SUB in figure 1, 11, 13, and 15); 
a transistor over the first substrate (elements TFT1 and TFT2 in figure 4 for each element PX in figure 1); 
element OLED in figure 11); 
a first conductive layer (elements CP1 and SP1 in figure s9 and 18 and ¶s 113-117); 
a second conductive layer (first elements SP2 and CP2 in figures 9 and 18 and ¶s 113-117; note element CP2 to the left of element CP1 in figure 18); 
a third conductive layer (second elements SP2 and CP2 in figures 9 and 18 and ¶s 113-117; note element CP2 to the right of element CP1 in figure 18); 
a fifth conductive layer (element BE in figure 18 and ¶s 113-117); and 
an insulating layer (element BM1 in figure 19 and ¶ 115), 
wherein the first conductive layer, the second conductive layer, [and] the third conductive layerelements CP1 and CP2 in figure 19 and ¶ 117), 
wherein the fifth conductive layer is electrically connected to the second conductive layer and the third conductive layer (¶ 115), 
wherein the first conductive layer extends in a first direction and the fifth conductive layer extends in a second direction that crosses the first direction (figures 9 and 18 and ¶s 88 and 89), 
wherein the first conductive layer comprises a first region which overlaps with the fifth conductive layer with the insulating layer interposed therebetween and a second region which does not overlap with the fifth conductive layer or the insulating layer (note the relationship between elements CP1 and CP2 in figure 19 and ¶ 115), 
wherein the first region is narrower than the second region (elements CP1 and CP2 in figure 9 are narrower than elements SP1 and SP2), and 
wherein the first conductive layer and the fifth conductive layer form a capacitor (¶ 91).
However, Her fails to disclose the details of a fourth conductive layer.
	In the same field of endeavor, Mamba discloses:
a first conductive layer (elements XP in figures 7 and 8 and ¶s 73-75); 
a second conductive layer (one element YP in figures 7 and 8 and ¶s 73-75); 
a third conductive layer (another element YP adjacent to the one element YP in figures 7 and 8 and ¶s 73-75); and
a fourth conductive layer (at least one of elements XD and YD in figures 7 and 8 and ¶s 73-75); 
elements XD and XP in figures 7 and 8 and ¶s 73-75),
wherein the first conductive layer, the second conductive layer, [and] the third conductive layerelements YD and YP in figures 7 and 8 and ¶s 73-75), and
wherein the fourth conductive layer is electrically insulated from the first conductive layer, the second conductive layer, and the third conductive layer (¶ 74, in view of ¶s 61 and 77).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Her according to the teachings of Mamba, for the purpose of increasing the detection output of a touch panel (¶ 61).
•	Regarding claims 2 and 6, Her, in view of Mamba, discloses everything claimed, as applied to claims 1 and 5.  Additionally, Her discloses where:
Claims 2 & 6:	the first conductive layer comprises a first opening (elements SP1-OP in figure 10 and ¶ 101), and 
	the second conductive layer comprises a second opening (elements SP2-OP in figure 12 and ¶ 104).
•	Regarding claims 9-12, Her, in view of Mamba, discloses everything claimed, as applied to claim 1.  Additionally, Her discloses where:
Claims 9 & 11:	the display device further comprises: 
	a light-blocking layer over and overlapping with the first conductive layer and the second conductive layer (elements BM1 and BM2 in figures 11, 13, and 15).
However, Her fails to disclose the details of an electronic appliance, a second substrate, and island-like patterns.
	In the same field of endeavor, Mamba discloses where:
Claims 9 & 11:	the display device further comprises: 
	[a] second substrate over the light-blocking layer (element GRD in figures 7 and 8 and ¶ 57).
elements XED and YD in figure 7 and ¶s 73-75).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Her according to the teachings of Mamba, for the purpose of increasing the detection output of a touch panel (¶ 61).

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Her, in view of Mamba, and further in view of Liu et al (US 2013/0095885; hereinafter Liu).
•	Regarding claims 3 and 7, Her, in view of Mamba, discloses everything claimed, as applied to claims 1 and 5, respectively.  However, Her, in view of Mamba, fails to disclose the details of an electronic appliance.
	In the same field of endeavor, Liu discloses where: 
Claims 3 & 7:	a module (element 140 in figure 1B) comprises: 
	the display device according to claims 1 and 5 (element 142 in figure 1B; see also the preceding rejection of claims 1 and 5); and 
	at least one of a flexible printed circuit and a tape carrier package (element 146 in figure 1B and ¶ 25).
Claims 4 & 8:	an electronic appliance (figure 1) comprises: 
	the display device according to claims 1 and 5 (figure 1; see also the preceding rejection of claims 1 and 5); and 
	at least one of a battery, an antenna, a housing, an operation button, an external connection port, a speaker, and a microphone (element 100 in figure 1 and ¶ 23, in view of ¶ 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Her, as modified by Mamba, according to the teachings of Liu, for the purpose of lowering the thickness of a portable, handheld electronic apparatus (¶s 5 and 30).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        11/01/2021